Latimer, Judge
(concurring in the result) :
I concur in the result.
I prefer not to join my associates in their views that it is not good practice for a law officer to fa- miliarize himself with the issues and the prospective testimony. I take the view that preparation for the trial of a case is commendable. In that connection, several short comments will suffice. If a law officer cannot frame his proposed instructions until the taking of evidence has been completed, then we are certain to be faced with delayed trial proceedings or the commission of many errors which will require close scrutiny and perhaps reversal. Certainly, I am not prepared to criticize initiative which affords counsel for the parties time to study proposed instructions and to prepare others which they believe are necessary to supplement, explain, or amplify the theories involved. Nor am I willing to assert that familiarization is bad because of some remote possibility that it could be used to prejudice an accused. Any law officer with ambition enough to prepare himself ahead of time is not looking for ways to harm an accused, he is searching for a better method of administering the law.